Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-15-00073-CR

                                       Kevin ODELL,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR10875
                        Honorable Jefferson Moore, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       It is ORDERED that the $2,000.00 fine is deleted.

       As modified, the judgment of the trial court is AFFIRMED.

       Counsel Richard B. Dulany, Jr.’s motion to withdraw is GRANTED.

       SIGNED September 2, 2015.


                                               _____________________________
                                               Karen Angelini, Justice